t c memo united_states tax_court wayne a drown jr carolyn evonne drown petitioners v commissioner of internal revenue respondent docket no filed date wayne a drown jr and carolyn evonne drown pro sese david m mccallum for respondent memorandum findings_of_fact and opinion cohen judge respondent determined penalties of dollar_figure dollar_figure dollar_figure and dollar_figure under sec_6662 for and respectively in four separate statutory notices the statutory notices were sent after finality of a partnership proceeding involving a hoyt farms cattle partnership in which petitioners invested in the issues for decision are whether petitioners are liable for the penalties and whether assessment is barred by the statute_of_limitations or otherwise all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in south carolina when they filed the petition in petitioners invested in a hoyt farms cattle partnership known as shorthorn genetic engineering j v on their federal_income_tax return they reported wages interest dividends and pension income totaling dollar_figure and claimed a partnership loss of dollar_figure as a result they reported zero tax_liability and claimed a refund of dollar_figure of federal_income_tax withheld they claimed net_operating_loss nol carrybacks and applied for and received refunds for and on date the internal_revenue_service irs sent petitioners a form_3552 part notice of tax due on federal tax_return for each of the years through on date wayne a drown petitioner acknowledged receipt of the forms and requested an explanation of the disallowed deductions on date the irs responded to petitioner’s letter as follows thank you for your letter dated date regarding the forms you recently received for the years shown above these assessments were made pursuant to sec_6213 which are summary assessments made to reverse sec_6411 tentative carryback refunds that were previously allowed these summary assessments can be made without any previous notice_of_deficiency it was later determined that these assessments were not necessary at this time because the carryback refunds are the result of tefra partnership losses that are currently under examination the statute_of_limitations on these carrybacks are protected by the tefra examination of the year and they will be addressed when this examination is completed therefore these assessments were reversed at this time pending the outcome of the tefra examination we apologize for any inconvenience this may have caused if you have any further questions concerning this matter please call me at the number shown above or you may write to the address shown on this letter shorthorn genetic engg j v v commissioner docket no was one of the over cattle investor partnership cases before the tax_court bearing the hoyt farms designation the partnership’s tax_matters_partner mark lowe signed a stipulated decision that had the effect of zeroing every partnership_item reported on the partnership’s return for the year ended date and eliminating flowthrough items such as nols to individual partners the stipulated decision was entered by the court on date and is consistent with the court’s findings in durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir in which the court concluded that the cattle investor partnership did not acquire the benefits_and_burdens_of_ownership with respect to the breeding of cattle that it had purportedly acquired and that it was not entitled to any of the deductions at issue and did not realize the additional income respondent asserted on date notices of deficiency determining penalties under sec_6662 for and were sent to petitioners petitioners did not file a timely petition in response to those notices they attempted to challenge them in the petition filed in this case on date respondent moved to dismiss and to strike as to those years for lack of jurisdiction that motion was granted on date on date the irs assessed the taxes and interest resulting from the decision in shorthorn genetic engg j v v commissioner docket no the underpayments assessed were dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioners paid the taxes and interest in full in the notices of deficiency for the sec_6662 penalties for through were sent to petitioners on date opinion this case presents another unfortunate example of the consequences of taxpayers’ investments in a hoyt farms cattle partnership that partnership promised immediate and substantial tax benefits but ultimately resulted in large liabilities litigation explicable delays and procedural confusion see 568_f3d_710 9th cir affg tcmemo_2006_166 and affg and vacating on another ground decisions in related cases the notices of deficiency in this case only determined penalties under sec_6662 sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists id sec_6662 defines a substantial_understatement as one that exceeds the greater of percent of the tax required to be shown on a return or dollar_figure the underpayments assessed for and were consistent with the decision in the partnership case were consistent with the entries on petitioners’ returns shown in a transcript of their account and were substantial within the meaning of sec_6662 respondent asserts negligence as the ground for the penalty for respondent relies on similar cases in which the negligence_penalty was sustained against hoyt farms investors citing keller v commissioner tcmemo_2006_131 affd in part and revd in part 556_f3d_1056 9th cir see 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 the parties stipulated that the decision in shorthorn genetic engg j v v commissioner docket no is consistent with the court’s findings in durham farms j v v commissioner supra petitioner asserted at trial that based on his research he believed in that the hoyt partnership deductions were legitimate he stated that his view was reinforced when the irs sent refunds based on his claimed nol carrybacks to the earlier years petitioner did not explain the research that he conducted he admitted during his testimony that he did not consult with any_tax professionals about the correctness of his view he has not shown reasonable_cause as an exception to the substantial_understatement_penalty under sec_6664 or any ground for distinguishing this case from those that have sustained the penalty for negligence with respect to the hoyt farms partnerships see keller v commissioner f 3d pincite2 n the sec_6662 penalty is appropriate for each year petitioners argue that assessment and collection of the amounts here in dispute are barred by the statute_of_limitations they rely on sec_6502 which as relevant here limits collection of assessed taxes by levy or by a court_proceeding brought within years after the assessment the amounts in dispute here however have not been assessed and will not be assessed until after our decision in this case becomes final see sec_6213 because the related partnership tax years occurred before date the accuracy-related_penalties are properly contested before the court at the partner level as affected items see sec_6221 a a i see also 129_tc_8 n with respect to determining such penalties at the partnership level for partnership tax years ending after date for tax attributable to partnership items and affected items section a extends the general 3-year period of limitations sec_6501 section a provides as follows sec a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions furthermore if a notice of a final_partnership_administrative_adjustment fpaa is mailed to the tax_matters_partner the running of the period specified in section a is suspended for the period during which a court action may be brought under sec_6226 and if a petition is filed as a result of the fpaa until the decision of the court becomes final and for year thereafter sec d in this context the running of the section a 3-year period of limitations is temporarily interrupted during the fpaa proceeding until a decision entered in that proceeding becomes final plu sec_1 year and then the remaining unexpired part of the 3-year limitations_period is tacked on see 99_tc_109 the stipulated decision in the partnership case was entered on date and became final days later on date see sec_7481 thus the statutory notices sent date were timely the petition filed in this case further extended the time for assessment until the decision becomes final and for days thereafter see sec_6503 petitioners’ statute_of_limitations arguments are therefore erroneous petitioners also seek to invoke estoppel against the irs and assert an agreement that no additional_amounts were owing as of the correspondence and when in they were provided with the total of amounts previously assessed and accrued interest for and the later years are not before the court because they were previously dismissed for lack of jurisdiction in any event none of the correspondence advising petitioners of the amounts owed at prior times dealt with the heretofore unassessed penalties at issue in this case petitioners have not shown that the irs provided them with any false or misleading information that would justify estoppel the reason for the abatement of the prematurely assessed amounts was explained to them at the time it occurred in there was no agreement expressed or implied that the taxes and interest would not be assessed or that penalties would not be determined at a later date when they were no longer precluded by the pending partnership proceedings to reflect the foregoing decision will be entered for respondent
